Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviates to grounds of Double Patenting.
As per independent claims 1, 12, and 18, generally, the prior art of record, United States Patent No. US 8832784 B2 to Budko et al. which shows an intelligent security control system for virtualized ecosystems; United States Patent Application Publication No. US 20140162598 A1 to Villa-Real which shows anti-fraud/anti-identity theft with true-personal identity verification; United States Patent Application Publication No. US 20100138455 A1 to Alewine which shows a system and method for detecting inappropriate content in virtual worlds; United States Patent Application Publication No. US 20090157481 A1 to Jung et al. which shows methods and systems for specifying a cohort-linked avatar attribute; United States Patent Application Publication No. US 20090156907 A1 to Jung et al. which shows methods and systems for specifying an avatar; United States Patent Application Publication No. US 20080062167 A1 to Boggs et al. which shows computer-based system and method for providing situational awareness for a structure using three-dimensional modeling; and United States Patent Application Publication No. US 20080004093 A1 to Van Luchene et al. which shows methods and system for creating in game objects, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “receive, from a user device, user inputs to create a virtual object, the virtual object having a plurality of components; detect security threats and performance concerns by simulating rendering of the virtual object; and approve publication of the virtual object based at least in part on a result of simulating the rendering of the virtual object”; claim 12: “detecting, by the server computer, security threats and performance concerns by examining the components of the virtual object or simulating rendering of the virtual object; and approving publication of the virtual object based on a result of the detecting of security threats and performance concerns”; claim 18: “receiving, in the server computer, user inputs to create a virtual object, the virtual object having a plurality of components; detecting, by the server computer, security threats and performance concerns by examining the components of the virtual object or simulating rendering of the virtual object; and approving publication of the virtual object based on a result of the detecting of security threats and performance concerns”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16364016, filed 03/25/2019, now U.S. Patent No. 10,776,496 which is a continuation of 15594457, filed 05/12/2017, now U.S. Patent No. 10,282,551. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020, 09/22/2020, and 11/18/2020 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of now U.S. Patent No. 10,776,496 and U.S. Patent No. 10,282,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431